           Case 1:18-vv-00301-UNJ Document 44 Filed 12/30/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-301V
                                         UNPUBLISHED


    KRISTEN MOORBY,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: November 19, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Hepatitis A (Hep A) Vaccine;
                                                              Vasovagal Syncope


Phyllis Widman, Jacobs & Barbone, Atlantic City, NJ, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On February 28, 2018, Kristen Moorby filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a syncopal episode upon receiving
tetanus-diphtheria-acellular pertussis (“Tdap”), Hepatitis A, and Typhoid vaccinations on
June 3, 2016, which resulted in injuries, including “abrasions on her face, on her right
knee, bruising on her left knee, and a scratch on her left shoulder.” Petition at 2.
Petitioner also allegedly suffered a concussion and debilitating headaches. Id. at 2-3.
The case was assigned to the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00301-UNJ Document 44 Filed 12/30/19 Page 2 of 2



        On November 15, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent states that “petitioner sustained a vasovagal
syncope as defined by the revised Vaccine Injury Table and the Qualifications and Aids
to Interpretation.” Id. at 5. Respondent further agrees that “petitioner has satisfied all
legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
